Citation Nr: 0831969	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  He died in July 2005 at age 62.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Sioux Falls, South Dakota, which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  The Court also held that, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  
Nevertheless, the Court noted that although independent, the 
DIC claim and the underlying deceased spouse's claim for 
benefits are inextricably related.  Therefore, although not 
required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would 
prevent unnecessary effort on the part of the surviving 
spouse in locating and providing documents already in 
possession of VA.  See Locklear v. Nicholson, 20 Vet. App. 
410, 414-15 (2006).

The September 2005 letter provided to the appellant in this 
case does not meet the notice standards, as described under 
Hupp.  Therefore, this issue must be remanded in order to 
provide the appellant Hupp compliant notice of the 
requirements for 38 U.S.C.A. § 1310 claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant 
with VCAA notice as to the claim of 
service connection for the cause of the 
veteran's death.  Specifically, the 
notice must include (1) a statement of 
the conditions the veteran was service-
connected for at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the March 2007 statement of 
the case (SSOC) should be considered.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




